Citation Nr: 9908846	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-37 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (formerly 38 U.S.C.A. § 351) for loss of right kidney 
to cancer as a result of VA medical treatment rendered in 
December 1985 and January1986.

2.  Entitlement to service connection for neuropathy of the 
arms and legs, claimed as secondary to exposure to Agent 
Orange.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (formerly 38 U.S.C.A. § 351) for additional right 
lower extremity disability as a result of VA surgical 
treatment rendered in October 1991.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, Spouse and Aunt


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service in the Army from October 
1965 to February 1968, including one year in Vietnam.  The 
appellant apparently was then a member of the Army Reserve 
until October 1971, and from March 1973 to March 1976.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas which denied the appellant's claim for benefits 
pursuant to 38 U.S.C.A. § 1151 based on removal of a 
cancerous right kidney and on alleged additional disability 
of the right lower extremity due to treatment rendered at VA 
medical facilities, as well as his claims of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
and peripheral neuropathy claimed as secondary to exposure to 
Agent Orange.  

In the VA Form 9, Appeal to the Board, submitted in October 
1995, the appellant indicated that he wanted to have a 
hearing on the two § 1151 claims before the Board in 
Washington, D.C.  However, he subsequently sent a letter to 
the RO in April 1996, in which he withdrew his request for 
the Central Office hearing and asked for a local hearing at 
the RO instead.  This hearing was held at the RO in July 
1996.

In relation to the peripheral neuropathy claim, after the 
Statement of the Case (SOC) was issued in March 1997, the 
appellant submitted a VA Form 9 in April 1997, on which he 
indicated that he wanted a Travel Board hearing at the RO.  
An accompanying VA Form 21-4138 indicated that the appeal 
that he had previously submitted was for the PTSD claim, not 
the peripheral neuropathy claim- therefore, the Board 
concludes that the VA Form 9 submitted in April 1997 was for 
the peripheral neuropathy claim.  The appellant subsequently 
sent a letter to the RO in August 1997, in which he stated 
that he wished to withdraw his Travel Board request submitted 
in April 1997.  

Since the appellant has withdrawn in writing each of his 
requests for hearings before the Board, whether in Washington 
or at the RO, and since each of his requests for a local 
hearing at the RO have been honored, there are no outstanding 
hearing requests at this time.  Therefore, the Board may 
proceed to address the issues as delineated on the title 
page.

The issue of entitlement to service connection for PTSD will 
be addressed in the REMAND section which follows the ORDER 
section in the decision below.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal as to the instant 
issues has been obtained by the RO.

2.  The appellant sought treatment at a VA facility for 
complaints of flank pain and hematuria in December 1986; he 
subsequently underwent an intravenous pyelogram and a renal 
ultrasound.  A right upper pole renal mass was demonstrated; 
a hypernephroma was suspected and follow-up was suggested on 
January 31, 1986.

3.  The appellant went to a private physician for a second 
opinion three days later.  He underwent a CT scan of the 
pelvis, followed by renal arteriography and a venacavogram.  
His cancerous right kidney was surgically removed on February 
7, 1986.

4.  There is no medical evidence or competent opinion of 
record linking any right kidney pathology to the medical care 
by any VA health care provider, nor is there a competent 
opinion of record finding that, but for the treatment the 
appellant received at the VA, his right kidney could have 
been saved.  

5.  The appellant's service medical records are silent as to 
any complaints, treatment, or diagnosis of peripheral 
neuropathy 

6.  The appellant's claimed peripheral neuropathy of the arms 
and legs is not shown to be etiologically related to his 
period of service or related to Agent Orange exposure. 

7.  The appellant's right ankle was operated on in a VA 
medical facility in October 1991; in March 1992, he suffered 
a blood clot in his right calf.

8.  The development of a right calf blood clot was not a 
necessary consequence of the VA treatment; it is more likely 
than not that there was additional right lower extremity 
disability as a result of the October 1991 VA surgical 
treatment. 


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for the loss of his right kidney to cancer as 
a result of VA medical treatment rendered in December 1985 
and January 1986.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.358 (1998); Gardner v. Derwinski, 
1 Vet. App. 584 (1991).

2.  The appellant's claim for entitlement to service 
connection for peripheral neuropathy of the arms and legs, 
claimed as secondary to exposure to Agent Orange, is not 
well-grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307(a), 3.309(e) (1998).

3.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of a right calf blood clot suffered 
subsequent to the October 1991 surgery at a VA facility have 
been met.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.358 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) generally does not arise 
until there is a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id. 

It is noted, in the Remand section below, that the appellant 
is receiving Social Security benefits.  In part, records are 
to be obtained for consideration of the PTSD claim.  It is 
concluded that those records are not needed for review of 
these claims as 1 is allowed, and the other 2 are not well 
grounded.  The payment of Social Security benefits secondary 
to the presence of the peripheral neuropathy or the residuals 
of kidney cancer would not be probative as to the issues 
discussed regarding etiology.  Thus, while the records are 
potentially probative as to the PTSD claim, they are not 
needed for consideration of the issues set forth directly 
below.

I.  Right Kidney § 1151 Claim.

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  Subsequently, the Court's Gardner decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993).  On December 12, 1994, after 
further appellate action, the United States Supreme Court 
(Supreme Court) issued its decision in the case, affirming 
the decisions of the Court of Veterans Appeals and the Court 
of Appeals.  Brown v. Gardner, 115 S. Ct. 552 (1994).  As a 
result, the fault, negligence, or accident requirement set 
forth in 38 C.F.R. § 3.358(c)(3) was invalidated on the 
grounds that that section of the regulation, which included 
an element of fault, did not properly implement the statute.  
On March 16, 1995, amended regulations were published 
deleting the fault or accident requirement of 38 C.F.R. 
§ 3.358(c)(3), in order to conform the regulation to the 
decision of the Supreme Court.  The Board notes that the 
appellant's right kidney § 1151 claim was filed in December 
1992, and that the initial rating decision denying the claim 
was issued in April 1994.

In this case, the appellant claims that he has suffered the 
loss of his right kidney to cancer, due to the medical 
treatment, or lack thereof, rendered by various VA health 
care providers in the treatment of the appellant's flank pain 
and related symptoms suffered in December 1985, and January 
1986.  However, no clinical records in the file document that 
the appellant would not have lost his right kidney to cancer 
but for the treatment he received at a VA facility and said 
allegation has not been substantiated by objective medical 
fact or opinion.  38 C.F.R. § 3.358, the regulation 
implementing 38 U.S.C.A. § 1151, provides, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

Therefore, for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 to be granted, it is required that the 
facts, as shown by the evidence, establish that the veteran 
sustained additional disability as the result of medical 
treatment provided by VA.  38 C.F.R. § 3.358.  The appellant 
is seeking entitlement to compensation benefits for 
additional disability pursuant to 38 U.S.C.A. § 1151 
predicated on the contention that it was the inadequate 
medical treatment, namely the delays in treatment rendered by 
VA physicians, that caused the appellant to suffer the loss 
of his right kidney to cancer.  King v. Brown, 5 Vet. App. 
19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well-grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  In this 
case, the evidentiary assertions by appellant as to the 
§ 1151 claim are beyond the competence of the person making 
the assertions, as will be explained.

The appellant testified during his July 1996 personal hearing 
at the RO that his kidney problem started in December 1985; 
he went to a VA emergency room and was told that he probably 
had a kidney stone.  See 1996 Hearing Transcript p. 4.  He 
stated that he subsequently kept going back for additional 
tests and that, by the end of January, he was in such pain 
that he went to the VA Evaluation clinic where he was told he 
needed to perform back exercises.  Id.  The appellant further 
testified that he was only told that they were thinking of 
putting a needle through his back to get a piece of his 
kidney, but he was never told he had cancer.  See 1996 
Hearing Transcript p. 5.  The appellant testified that he 
took his VA records to a private physician on February 3rd, 
and that this doctor told him that he had cancer without 
running any tests on him.  Id.  The appellant further stated 
that he underwent surgery on his right kidney on February 
7th, and that it was six to eight weeks from the time he 
first had problems until his cancer was discovered.  See 1989 
Hearing Transcript p. 6.

Review of the medical evidence of record indicates that the 
appellant underwent a VA medical examination for Agent Orange 
exposure in April 1985, including a renal function profile.  
Laboratory testing revealed a blood urea nitrogen (BUN) level 
of 12 mg/dl and a creatinine level of 1.2 mg/dl.  The normal 
values listed on the laboratory report indicate that both 
those values were within normal limits.  

On December 17, 1985, the appellant went to a VA facility 
complaining of abdominal pain and hematuria that had begun 
that afternoon.  The diagnosis was a probable renal stone; he 
was seen by urology.  On January 8, 1986, the appellant 
underwent an intravenous pyelogram (IVP)- no stones were seen 
and normal function was assessed.  The right upper pole was 
noted to be very prominent and an ultrasound was recommended 
in order to evaluate for a mass.  This test was scheduled for 
February 5th.  On January 29th, the appellant returned to the 
VA facility with complaints of acute and chronic low back 
pain.  Various back exercises were recommended to him.  On 
January 31st, the appellant underwent the renal ultrasound; a 
right upper pole renal mass was demonstrated and was thought 
to possibly be a hypernephroma.  The left kidney was noted to 
be normal.  A CT guided biopsy was suggested for a final 
diagnosis, else an angiogram was suggested.  That these 
treatment options were discussed with the appellant is 
confirmed by the written statement submitted by the appellant 
in February 1986, in which he stated that after he underwent 
the ultrasound on January 31st, he was told by a doctor that 
a test was recommended in which an artery in his leg would be 
cut and a needle would be threaded through to get a piece of 
kidney for biopsy and then the kidney could be removed.  The 
appellant also stated that he was scheduled for a VA 
appointment on the 5th of February.  

Instead, the appellant went to see a private physician on 
February 3rd.  He was noted to continue to have right flank 
pain, but he denied any further gross hematuria and said that 
his urine had been clear since the initial episode of gross 
hematuria.  It was noted that he never did pass a stone.  His 
previous medical history was noted to be otherwise 
unremarkable.  The physician reviewed the VA IVP and 
ultrasound test results.  The impression was a large solid 
lesion at the right kidney that looked like a hypernephroma.  
The plan was to hospitalize the appellant for a CT scan and 
arteriogram, followed by consultation with a urologist.  

The appellant was thereafter admitted to St. Vincent's 
Infirmary on February 4th; the discharge summary indicates 
that the VA IVP showed a questionable lesion and that, while 
the appellant was told to have follow-up, he decided to seek 
a second opinion.  His past medical history revealed no 
previous hematuria, no history of urinary tract infections 
and no known renal disease.  It was also noted that he had 
had no serious medical problems other than back surgery in 
1977.  The appellant underwent a CT scan of the pelvis and 
abdomen followed by renal arteriography and a venacavogram.  
The appellant underwent surgery on February 7th; a cancerous 
tumor was found and the right kidney was removed.  

The appellant has not provided any medical evidence, except 
the statement of his opinions contained in his written 
statements and his hearing testimony to establish that he 
could have avoided the removal of his cancerous right kidney 
if this had been diagnosed in December or January instead of 
February.  The appellant is not medically trained and is not 
qualified to render such a medical opinion that he suffered 
additional medical disability as the result of VA care or 
lack thereof.  He is also not qualified to diagnosis the 
presence of any medical condition such as a renal cell 
carcinoma.  Further, there is no medical evidence which 
indicates that the right renal pathology which the appellant 
demonstrated had any relationship to the medical treatment 
rendered by VA providers, as opposed to the normal course of 
such renal cell carcinoma, and such would be required to make 
the claim plausible.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Furthermore, the only medical opinion in evidence on this 
point indicates that the appellant received appropriate care 
when he was treated at the VA for his complaints of flank 
pain and hematuria.  In February 1993, the appellant 
underwent a VA medical examination.  He was noted to state 
that he had to undergo a right nephrectomy because of 
negligent treatment by the VA.  The appellant gave the 
history which has been essentially recounted above.  After 
examination, the appellant was noted to be in postoperative 
status after a right total nephrectomy for renal cell 
carcinoma.  The examiner went on to opine that the evaluation 
and subsequent treatment rendered by the VA to the appellant 
prior to his consultation with a private physician was 
entirely adequate.  

Review of the evidence of record reveals that the private 
physician undertook exactly the same steps recommended by the 
VA doctor, namely a CT scan followed by an angiogram to 
confirm the diagnosis of a possible hypernephroma.  The 
appellant's allegations of undergoing a right nephrectomy 
because of poor medical care at the VA are not otherwise 
borne out by the evidence of record including any credible 
medical opinion that the course of treatment he received at 
the VA had resulted in any additional pathology of the right 
kidney and therefore, his claim is not well-grounded.  
Although the Board considered and denied this appeal on a 
ground different from that of the RO, which denied the claim 
on the merits, the appellant has not been prejudiced by the 
decision.  This is because in assuming that the appellant's 
claim was well grounded, the RO accorded him greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In this regard, to remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him. VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed.Reg. 49,747 
(1992). 

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  It is also noted, however, 
that there is no allegation that there are records that could 
be obtained that could make the claim well-grounded.

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its October 1995 Statement of the Case (SOC) 
in which the appellant was informed that there was no medical 
evidence demonstrating that the claimed right nephrectomy was 
directly related to VA medical treatment or that the 
appellant suffered from any renal pathology other than the 
renal cell carcinoma which was already underway when he first 
sought treatment.  Thus, the Board concludes that the notice 
required in Robinette has been satisfied.  Again, it is noted 
that there is no allegation that there are additional records 
that are available that would render the claim well-grounded.  
Further, there is no prejudice to the appellant in the 
Board's deciding this subissue, as he has been notified of 
the information needed to allow, and thus well ground the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

If the appellant were to submit documentation such as 
clinical evidence or a persuasive medical opinion tending to 
show that he has any additional disability due to VA 
treatment, his claim could be considered well-grounded as per 
Robinette.  Absent evidence or credible medical opinion that 
the appellant's need for a right nephrectomy was the result 
of care and medical treatment provided by the VA, the Board 
finds that the appellant's claim must be denied as not well-
grounded.  38 U.S.C.A. § 5107 (1991); Dean v. Brown, 8 Vet. 
App. 449 (1995).

II.  Agent Orange Claim.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  A 
veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed under 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(6)(iii).  A recent decision issued by the Court has 
held that both service in the Republic of Vietnam during the 
designated time period and a diagnosis of one of the listed 
diseases is required in order to establish entitlement to the 
in-service presumption of exposure to an herbicide agent.  
McCartt v. West, No. 97-1831 (U.S. Vet. App. Feb. 8, 1999).

The appellant contends that he suffers from peripheral 
neuropathy of the arms and legs as a consequence of exposure 
to Agent Orange while he served in Vietnam during the Vietnam 
era.  The regulations pertaining to Agent Orange exposure, 
expanded to include all herbicides used in Vietnam, stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.  38 
C.F.R. § 3.309(e).  The specified diseases are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, multiple 
myeloma, respiratory cancers, and soft-tissue sarcoma.  Id.  
There need be no record of such disease during service; 
however, Note 2 of 38 C.F.R. § 3.309 specifically stresses 
that for purposes of the section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

In addition, the Secretary of Veterans Affairs formally 
announced in the Federal Register, on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
conditions, or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).  
Thus, even assuming, arguendo, that the appellant was exposed 
to herbicides while he was in Vietnam, since neuropathy 
existing more than two years after exposure is not a listed 
disease, and since there is no presumption of a connection 
between herbicide exposure and subsequently developing a 
chronic neuropathy, service connection cannot be allowed on a 
presumptive basis.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727- 29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

A review of the appellant's service medical records reveals 
no complaints, symptomatology, or findings of peripheral 
neuropathy.  The January 1968 separation examination report 
indicates a normal clinical evaluation of the appellant's 
upper and lower extremities.  In addition, there is no 
indication of any in-service history of numbness, tingling, 
or weakness of his extremities.  Furthermore, the January 
1973 Army Reserves re-enlistment examination also 
demonstrated a normal clinical evaluation of the appellant's 
upper and lower extremities.

The appellant indicated on his VA Form 21-4138, submitted in 
July 1996, that he had suffered from neuropathy of his legs 
and arms since 1973.  Review of the medical evidence of 
record indicates that the appellant underwent an Agent Orange 
examination at the VA in April 1985, his complaints at that 
time did not include neuropathy, nor were any findings 
pertinent to neuropathy made.  In October 1985, the appellant 
was seen in a VA emergency room for complaints of chest and 
arm pain.  On physical examination, his extremities exhibited 
no effusions and demonstrated full range of motion.  Normal 
strength was noted in both arms and good pinprick and light 
touch discrimination were demonstrated.  No mention of any 
problem with his arms and legs was mentioned by the appellant 
during his February 1986 private hospital stay.  A neurologic 
examination conducted by a private orthopedist in March 1988 
did not reveal any complaints of, or findings of, peripheral 
neuropathy.  The appellant was first diagnosed with a mixed 
motor/sensory polyneuropathy in electromyogram/nerve 
conduction studies conducted in March 1993.  There is no 
medical evidence of record demonstrating the existence of any 
neuropathy within one year after separation from service; the 
appellant himself gave an onset date of 1973 for the 
neuropathy.  Clearly, his disease process is not the acute or 
subacute peripheral neuropathy which is described by the law.

Furthermore, no competent medical evidence has been submitted 
which shows that the appellant's currently demonstrated 
neuropathy is due to exposure to Agent Orange in service.  To 
support the claim, only the appellant's opinion of a causal 
connection between claimed disability and exposure to Agent 
Orange in service has been offered.  The record does not 
contain any medical evidence corroborating the appellant's 
claim.  Personal statements made by the appellant are of 
little probative value without corroborating medical 
evidence.  While the Board does not doubt that he is sincere 
in his belief, the appellant is not qualified to offer such 
an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)  (A lay person is not qualified to make medical 
diagnoses).  Moreover, mere contentions of the appellant 
without supporting evidence do not constitute a well-grounded 
claim.  King v. Brown, 5 Vet. App. 19 (1993).

In sum, even if it is assumed that the appellant was exposed 
to herbicides in Vietnam, the appellant's current neuropathy 
is not a disease for which the VA has determined that a 
presumption of service connection based on exposure to 
herbicides is warranted, there is no evidence of incurrence 
in service, and the claim fails to meet the requirement of 
competent medical evidence showing a nexus between a present 
disability and an in-service disease or injury.  
Consequently, the Board concludes the claim for peripheral 
neuropathy of the arms and legs claimed as secondary to Agent 
Orange exposure is not well-grounded.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Moreover, as noted, there is no evidence of peripheral 
neuropathy in service or thereafter until 25 years after 
service.  Thus an inferred claim for primary or direct 
service connection is not well-grounded.  Again it is noted 
that there is no competent evidence on file of peripheral 
neuropathy that can be, in any way, attributed to service.  

Finally, the claim must also be denied because there is no 
medical opinion, or other competent evidence, linking any 
alleged peripheral neuropathy with Agent Orange exposure.  
Thus, a direct causal link between the appellant's peripheral 
neuropathy of the arms and legs and exposure to Agent Orange 
used in Vietnam has not been demonstrated.

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where a claim is not-well 
grounded it is incomplete, and the VA is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995).  The Board finds in this case 
that the RO fulfilled its obligation to the appellant in its 
March 1997 Statement of the Case (SOC) in which the appellant 
was informed that claim was being found not well-grounded 
because his service medical records were negative for any 
clinical evidence of any acute or subacute peripheral 
neuropathy (as opposed to the neuropathy which had previously 
been denied in November 1994, prior to a regulatory change) 
and because he did not have a diagnosis of a disease 
associated with exposure to herbicides (namely, acute 
peripheral neuropathy that resolves within two years of date 
of onset); the Board therefore concludes that the notice 
required in Robinette has been satisfied.  Moreover, there is 
no indication that there are any available records which 
would make the claim well-grounded.

Since the appellant has failed to present competent medical 
or historical evidence that his claim of suffering from 
peripheral neuropathy secondary to herbicide exposure is 
plausible, that is, he has failed to present medical evidence 
that links the alleged neurologic disorder to service or show 
that there is any connection to herbicide exposure, the claim 
for service connection for peripheral neuropathy of the arms 
and legs secondary to Agent Orange exposure must be denied as 
not well-grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).

III.  Right Lower Extremity § 1151 Claim.

After reviewing the evidence on file, and in light of the 
favorable decision, the Board concludes that the appellant's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107.  That is, the claim presented is not inherently 
implausible.  The credibility of the appellant's evidentiary 
assertions is presumed for making this determination.  In 
addition, it is concluded that all pertinent facts have been 
developed, as there is no showing of additional evidence 
which is available and could be obtained.  Thus the duty to 
assist in developing pertinent facts is completed.  Id.

In October 1991, the appellant underwent surgery on his right 
ankle in a VA hospital.  He had been diagnosed with avascular 
necrosis of the talus; a right posterior calcaneal joint 
fusion was performed in an attempt to correct this condition.  
Prior to the operation, the appellant underwent Doppler 
examination, because of a history of deep vein thrombosis 
(DVT) in the past.  The Doppler was negative, as was the 
post-operative Doppler.  Preoperatively, the appellant was 
given the standard protocol for Coumadin prophylaxis.  After 
the surgery, he was sent to physical therapy where he quickly 
gained independent ambulation, non-weightbearing on the right 
lower extremity.  He was noted to remain neurovascularly 
intact.  He was discharged six days after the operation with 
a splint in place.

Subsequently, in March 1992, the appellant suffered a blood 
clot in his right calf.  An April 1992 clinic note indicates 
that this clot resolved on its own with no medication.  
However, a Doppler study performed in March 1992 indicated 
that there was an obstruction in the right peroneal calf vein 
below the tibioperoneal trunk.

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  8 U.S.C.A. § 1151.  38 C.F.R. 
§ 3.358, the regulation implementing that statute, decrees, 
in pertinent part, that compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered.  The regulation goes on to define 
"necessary consequences" as those which are certain to 
result from, or were intended to result from, the medical or 
surgical treatment administered.  

Obviously, the formation of a DVT, while an inherent risk, 
particularly in a patient with a previous history of DVT, 
cannot be presented as the intended or necessary consequences 
of a calcaneal joint fusion since only a certain proportion 
of surgery patients suffer from such blood clots and this is 
certainly not a desirable clinical outcome.  There is no 
medical evidence of record that demonstrates the appellant 
would have been afflicted with a DVT in his right calf absent 
the October1991 surgery, or that he would have been afflicted 
with a DVT due strictly to the natural progress of his 
existing right lower extremity pathology.  Furthermore, in 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom., 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, Brown 
v. Gardner, ___ U.S. ___, 115 S.Ct. 552 (1994), the Supreme 
Court held that fault of the VA need not be shown as an 
element of recovery under 38 U.S.C.A. § 1151.  Thus, it is 
immaterial that the calcaneal joint fusion surgery was 
performed without error by the VA surgical team because the 
Supreme Court, and the subsequently promulgated regulation 
have essentially imposed a strict liability standard for a 
period of time prior to the new statute.

In addition, the medical evidence of record contains 
competent medical opinions that link the calcaneal joint 
fusion surgery to the development of the DVT.  A VA March 
1993 medical opinion indicated that the doctor was unable to 
determine if the orthopedic procedure caused the appellant's 
DVT, particularly in light of his prior history of a DVT in 
1984.  But, the doctor also stated that the DVT could have 
been related to the orthopedic procedure.  A letter from a 
physician at the University of Arkansas Department of 
Orthopedic Surgery was submitted in June 1992; the doctor 
stated that the appellant's March 1992 admission was probably 
related to his surgery as lower extremity surgery is related 
to DVT.  Another medical opinion from a VA physician was 
submitted in January 1993; that doctor stated that he felt 
that the clot in the right calf in March 1992 was probably 
related to the October 1991 subtotal arthrodesis and the 
subsequent 12 weeks of casting and decreased activity.  

The Board finds the above persuasive evidence that there was 
a causal relationship between the calcaneal joint fusion 
surgery administered by the VA in October 1991, and the 
subsequent manifestations of a right calf DVT.  Absent any 
negative evidence to the contrary, the Board finds that the 
appellant did experience additional right lower extremity 
disability related to VA medical treatment in October 1991, 
in that there was a causal relationship between the October 
1991 calcaneal joint fusion and the subsequent development of 
a right calf DVT, and further that the right calf DVT was not 
a necessary consequence of the treatment consented to by the 
appellant in October 1991. 


ORDER

The appellant's claim for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for removal of a cancerous right kidney 
due to VA treatment is denied as not well-grounded.

Entitlement to service connection for peripheral neuropathy 
of the arms and legs, claimed as secondary to exposure to 
Agent Orange, is denied as not well grounded. 

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a right calf blood clot due to VA 
medical treatment are granted.


REMAND

The appellant essentially contends that the RO committed 
error in denying his claim for service connection for PTSD.  
He argues that he has been diagnosed to have PTSD which 
resulted from his experiences while serving in Vietnam.  The 
appellant's claim as to this issue appears to be potentially 
well-grounded, but the duty to assist him in the development 
has not yet been fulfilled.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that he was awarded the Purple Heart, Combat Infantryman 
Badge (CIB), or similar combat citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  The Board notes that the diagnostic criteria, 
including those related to stressors, set forth in THE 
AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, (4th ed. 1994) (DSM-IV) for 
mental disorders has been adopted by the VA during the 
pendency of this appeal.  38 C.F.R. § 4.125.  According to 
the updated criteria, a diagnosis of PTSD requires that a 
veteran be exposed to a traumatic event and a response 
involving intense fear, helplessness, or horror.  The 
appellant's claim must therefore be reviewed under the new 
regulatory provisions as well as those in effect when he 
filed his claim.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Furthermore, the Board notes that in the Cohen case, supra, 
Court indicated that it is incumbent upon the VA to fully 
develop and attempt to verify a veteran's alleged stressors.  
The appellant underwent a VA psychiatric examination in 
February 1995; this examination resulted in a diagnosis of 
PTSD, chronic, delayed.  In the course of that examination, 
the appellant described some stressors, including one in 
which a boy was killed for stealing beer, and one in which 
the appellant observed two dead Americans who were killed 
while he was on guard duty near Tuy Hoa in January or 
February of 1967.  The RO requested verification of the 
appellant's alleged stressors from the former United States 
Army and Joint Services Environmental Support Group (now the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), 7798 Cessna Road, Springfield, Virginia 22050.  
The USASCRUR responded in August 1996, and indicated that 
Vietnam era records seldom contained information about 
civilian incidents and that, while the records showed enemy 
activity in the region during the period stated to be the 
time of the jeep incident, additional particulars were needed 
concerning that jeep incident.  However, it does not appear 
that the RO followed up on this and asked the appellant for 
additional details.

The Board notes that the appellant has indicated in the 
claims file that the two dead soldiers that he saw were not 
from his company, but another Army unit and that the driver 
was a private first class (PFC), and the other man was a 
Sergeant First Class.  The RO should contact the appellant to 
ascertain whether he has any additional information 
concerning these two causalities, including perhaps their 
unit designation or personal characteristics.  The Board also 
notes that daily personnel actions such as wounded or killed 
in action can be obtained directly from the Director, 
National Archives and Records Administration (NARA); 
information concerning casualties in a particular province at 
a particular time is also available at various Vietnam 
veteran Internet sites.

Lastly the Board observes that the review of the evidence of 
record reveals that the appellant has been Social Security 
Administration (SSA) disability benefits.  The Court has held 
that the VA's statutory duty to assist includes seeking to 
obtain SSA records.  Waddell v. Brown, 5 Vet. App. 454 
(1993); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 413 (1991); see also Brown 
v. Derwinski, 2 Vet. App. 444 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); Washington v. Derwinski, 1 Vet. App. 
459 (1991).  Therefore, the medical records from the SSA 
pertaining to any original award of disability benefits and 
any medical records pertaining to any continuing award of 
benefits should be requested and associated with the claims 
file. 

The medical evidence of record is insufficient for the Board 
to render a decision on whether the appellant suffers from a 
psychiatric disorder related to service.  The considerations 
described above require a search for relevant medical records 
and further investigation by medical professionals, inasmuch 
as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

In view of the need for additional action as outlined above, 
the case is REMANDED for the following development:

1.  The RO should contact the appropriate 
SSA office to obtain copies of the 
medical records upon which the any 
original disability award and any 
continuing award were based, as well as 
any Administrative Law Judge decision and 
associated List of Exhibits.  All of 
these records are to be associated with 
the claims file.  

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private, 
VA or military) who provided him with 
relevant treatment for psychiatric 
problems since service to the extent not 
already on file.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above mentioned 
claim that are not already included in 
the claims file.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

3.  The RO should contact the appellant's 
to obtain whatever additional information 
he might have concerning American 
casualties he witnessed, in particular 
the two men in the jeep.  After waiting 
for an appropriate period for the 
appellant to supply additional 
information, the RO should then contact 
the Director, National Archives and 
Records Administration (NARA), ATTN: 
NCPNA-O, 9700 Page Boulevard, St. Louis, 
Missouri 63132, and/or other appropriate 
sources to obtain all pertinent records 
relating to the appellant's alleged 
stressors.  The RO should also attempt to 
obtain the operational reports, lessons 
learned statements, or any other 
information regarding activities of the 
appellant's unit that would provide 
information about the events related by 
the appellant.  

When this information has been obtained, 
it, together with the stressor 
information that has been 
provided/obtained from the appellant, 
should be forwarded to the USASCRUR, 7798 
Cissna Road, Springfield, Virginia 22160, 
if appropriate, for verification.  Any 
information obtained is to be associated 
with the claims file.  

4.  Thereafter, the RO should list the 
verified stressors, if appropriate, and 
schedule the appellant for an 
examination, by a VA psychiatrist who has 
not previously examined the appellant to 
determine the nature and extent of any 
psychiatric disorder present, and 
specifically to determine whether PTSD is 
present, and, if so, whether it is linked 
to the appellant's verified inservice 
stressor(s).  The entire claims file must 
be made available to and reviewed by the 
examiner prior to the examination.  The 
examination report should include a 
detailed account of all psychiatric 
and/or psychological pathology found to 
be present.  The examination report 
should reflect review of pertinent 
material in the claims file.  The 
examiner should integrate the previous 
psychiatric and psychological findings 
and diagnoses with current findings to 
obtain a true picture of the nature of 
the appellant's psychiatric status.  If 
there are different psychiatric disorders 
present, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorders.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record, if any. 

If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  All 
necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder 
are to be accomplished if deemed 
necessary.  The examiner should also 
assign a Global Assessment of Functioning 
(GAF) Score.  It is imperative that the 
psychiatrist also provide a definition of 
the GAF score for purposes of due process 
under Thurber v. Brown, 5 Vet. App. 119 
(1991).

If there are no stressors, or if PTSD is 
not found, that matter should also be 
specifically set forth.

The examiner should offer opinions as to 
the etiology of any other documented 
psychiatric and/or psychological 
condition(s).  In particular, the 
examiner should offer opinions, with 
degree of medical probability expressed, 
as to whether the etiology of the 
appellant's psychiatric or psychological 
pathology is attributable to any disease 
or incident suffered during his active 
service; any disease or incident suffered 
prior to service; any disease or incident 
suffered after service; or to a 
combination of such causes or to some 
other cause or causes.  The examiner 
should express an opinion, with degree of 
medical probability expressed, as to 
whether or not the appellant's 
psychiatric pathology is related to his 
experiences in Vietnam, his post-service 
experiences and/or his various physical 
disabilities, or intercurrent causes.  If 
the examiner finds that a psychiatric 
disorder is etiologically related to the 
appellant's right calf disability, to the 
extent possible, the psychiatrist should 
indicate the degree of impairment due to 
any psychiatric disorder found to be 
related to that disability, as opposed to 
that due to other psychiatric disorders, 
personality defects, and/or non-service-
connected physical disabilities.

The examiner should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the appellant's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the examiner.

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical examination reports.  If the 
reports do not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner(s) for corrective action.  
38 C.F.R. § 4.2.  "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991).

6.  After completion of the above, the RO 
should again adjudicate the appellant's 
claim on the appropriate legal basis and 
with consideration of all pertinent 
regulations.  The RO should specifically 
discuss Allen v. Brown, 7 Vet. App. 439 
(1995).  The provisions of 38 C.F.R. 
§ 3.304(f) should also be considered.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  It is requested that 
this statement specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until he receives further notice.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 
- 27 -


- 24 -


